SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1171
KA 11-02025
PRESENT: SMITH, J.P., FAHEY, SCONIERS, VALENTINO, AND WHALEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

LAWRENCE J. WALTER, DEFENDANT-APPELLANT.


FRANK J. NEBUSH, JR., PUBLIC DEFENDER, UTICA (PATRICK J. MARTHAGE OF
COUNSEL), FOR DEFENDANT-APPELLANT.

SCOTT D. MCNAMARA, DISTRICT ATTORNEY, UTICA (STEVEN G. COX OF
COUNSEL), FOR RESPONDENT.


     Appeal from an order of the Supreme Court, Oneida County (Barry
M. Donalty, A.J.), entered August 8, 2011. The order determined that
defendant is a level three risk pursuant to the Sex Offender
Registration Act.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: On appeal from an order determining that he is a
level three risk pursuant to the Sex Offender Registration Act ([SORA]
Correction Law § 168 et seq.), defendant contends that Supreme Court
erred in considering unreliable hearsay when making its SORA
determination. “Because defendant’s evidentiary objection[s] . . .
[were] made on a different ground than the ‘unreliable hearsay’ ground
he raises on appeal, his contention that the court erred in
[considering the challenged] evidence is not preserved for our review”
(People v Law, 94 AD3d 1561, 1562, lv denied 19 NY3d 809; see People v
Wragg, 41 AD3d 1273, 1273-1274, lv denied 9 NY3d 809; People v Smith,
17 AD3d 1045, 1045, lv denied 5 NY3d 705).




Entered:    November 9, 2012                       Frances E. Cafarell
                                                   Clerk of the Court